Case 2:20-cr-00156-RFB-DJA Document 108 Filed 08/10/20 Page 1of1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT
for the

District of NEVADA

United States of America

v. Case No. 2:20-cr-00156-RFB-DJA

EDER CRUZ-SALGUERO
Defendant

ee ee

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

Lloyd D. George, U.S. Courthouse

Place 333 Las Vegas Blvd., South Courtroom No.: 3A

 

Las Vegas, NV 89101

 

 

Date and Time: 08/13/2020 02:00 p.m.

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

 

Date: Aug 7, 2020

 

Judge's signature

DANIEL J. ALBREGTS, U.S. Magistrate Judge

 

Printed name and title

 

FILED RECEIVED
ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD

 

AUG - > 20

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY

 

 

 
